DETAILED ACTION
Notice of Pre-AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Application
Claims 46-65 were examined and rejected in the previous office action. Claims 46, 53, and 60 were amended. Claims 46-65 are examined in this office action and are allowed. 

Response to Arguments
35 USC 103: 
Applicant’s arguments with respect to the previous § 103 rejections of claims 46-65 (pgs. 10-13 of remarks filed 11/16/2021) have been fully considered and they are persuasive. Claims 46-65 as amended have overcome the prior art of record as discussed in the reasons for allowance below.  

Allowable Subject Matter
Claims 46-65 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect 35 USC § 102 and § 103, independent claims 46, 53, and 60 (and the respective dependent claims 47-52, 54-59, and 61-65) are novel and non-obvious over the prior art for the following reasons: 
US 20060041481 A1 to Stowe et al. (Stowe) teaches an electronic device/computer implemented method (Stowe: ¶ 0053, ¶ 0057) using a computer readable storage medium storing instructions executed by a processor (Stowe: ¶ 0048-0050, ¶ 0053-0057) to: obtain tracking data 
US 20070043846 A1 to Grayson et al. (Grayson) teaches scanning and imaging envelope faces going through a mail system to convert paper mail into electronic content (Grayson: ¶ 0056 and ¶ 0022), using the scanned images to determine the type of content (Grayson: ¶ 0022), which may be a bill (Grayson: ¶ 0053, ¶ 0108-0109, ¶ 0110-0111) having a due date for a payment (Grayson: ¶ 0111, ¶ 0139; Fig. 8), identifying supplemental content associated with the first delivery item based on the extracted data from the delivery item (Grayson: ¶ 0111, ¶ 0135-0139 and Figs. 6 and 8, which as per ¶ 0052, ¶ 0056 the data of the electronic content is extracted through scanning the mail piece); and transmitting, to the user device, a third electronic command configured to cause the user device to populate an electronic calendar with the due date (Grayson: ¶ 0139 showing “the content is displayed along with various options including the ability to pay the bill and to file or archive it, as shown in FIG. 8. When the content is opened for the first time, any due dates or important trigger dates may be automatically populated in the 
US 20080004995 A1 to Klingenburg et al. (Klingenburg) teaches functions to: transmit, to a user device associated with the user, a first electronic command configured to cause the user device to present delivery information of the delivery item within a user interface (Klingenburg: ¶ 0052, ¶ 0128 showing message sent to the consignee, to the user’s device, with information about the delivery), wherein the delivery information includes an estimated date of the delivery item (Klingenburg: ¶ 0128 showing estimated delivery date included in the message); identify and transmit the delivery information (Klingenburg: ¶ 0052, ¶ 0128); and identify the user based on the first tracking data (Klingenburg: ¶ 0095-0100, ¶ 0102-0103 showing when package is scanned, system looks up if the consignee profile indicates any delivery preferences).
US 20130346337 A1 to O’Donnell et al. (O’Donnell) teaches additional supplemental content including an electronic supplemental content item (O’Donnell: ¶ 0017-0018, ¶ 0020-0021 showing a media message, i.e. electronic supplemental content, being provided in connection with the delivery of a mail item); and transmitting, to the user device, a second electronic command configured to cause the user device to present, within the user interface (O’Donnell; ¶ 0044 “delivered to recipient 218 in any electronic format including e-mail, text, app, social media or pushed to an electronic device”; ¶ 0032-0033 showing display ), the electronic supplemental content item to the user on the delivery date, the electronic supplemental content item being different from the delivery information (O’Donnell: ¶ 0021 triggering 
Other references relevant to the instant application include: “Pitney Bowes” (see NPL Reference U of the currently attached PTO-892) which teaches providing a hybrid digital physical mail delivery service for viewing bills, direct marketing materials, catalogs, and other content from multiple providers using a single application (Pitney Bowes: Pgs. 1-2). Foreign patent publication WO 2009151884 A1 to Martin also teaches processing mailpieces to include promotional indicia (i.e. a supplemental promotion) on the envelope of a mailpiece (Martin: Figs. 2a and 3; ¶ 0019-0025). US 7286686 B2 (previously cited) teaches delivery of alternative or supplemental materials to a designated recipient of a mail piece, and US 20120179606 A1 to Sagi (previously cited) teaches generating accessing advertisement preferences for the user to determine whether identified promotional/catalog materials should be delivered to the customer (Sagi: ¶ 0021, ¶ 0034, ¶ 0041, ¶ 0051; and ¶ 0026-0027/¶ 0040) and providing electronic content to the user regarding to customer’s mailpieces (Sagi: ¶ 0021, ¶ 0038, ¶ 0041, ¶ 0051).
However, in the references above, the supplemental physical content pertains to a coordinating delivery of a related item (in the case of Stowe) and the supplemental electronic content pertains to a media message displayed on a user’s phone in connection with a delivered mail piece (in the case of O’Donnell, none of the previously applied references above disclose both supplemental content items being generated from a digital advertising program managed through an administration panel. None of the other previously cited references cure the deficiencies above. While Sagi teaches scanning mailpieces to identify advertisements in connection with physical mail pieces (Sagi: ¶ 0021, ¶ 0034, ¶ 0041, ¶ 0051) as seen above, and “Pitney Bowes” (NPL References U of current PTO-892) teaches providing a hybrid digital 
Therefore, independent claims 46, 53, and 60 (and the respective dependent claims 47-52, 54-59, and 61-65 are allowed over the prior art known to the examiner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Molnar whose telephone number is (571)272-8271.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/HUNTER A MOLNAR/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628